EXHIBIT 10.22 PROMISSORY NOTE ISSUED TO ROBERT W. DUNLAP DATED JUNE 16, 2008 Promissory Note $60,000.00 June 16, FOR VALUE RECEIVED, Park-Premier Mining Company, a Utah Corporation (“Borrower”), promises to pay to the order of Robert W. Dunlap, or his assigns (“Lender”), at 32391 Horseshoe Drive, Evergreen, Colorado 80439, or at such other place as the holder or holders hereof may from time to time designate in writing, in lawful money of the United States of America,the principal sum of Sixty Thousand and no/100 Dollars ($60,000.00) (“Principal Balance”), together with interest on the Principal Balance outstanding from time to time from the date of this Note, to and including the Maturity Date, at the rate hereinafter specified, on the unpaid Principal Balance outstanding from time to time as disbursed in accordance with the terms and conditions of aLoan Agreement dated January 11, 2007 between Borrower and Lender (the“Loan Agreement”). 1. Interest Rate.The Principal Balance shall bear interest at the rate of twelve percent (12%) per annum (the “Applicable Interest Rate”). 2. Payment.The outstanding Principal Balance and all unpaid, accrued interest thereon, shall be due and payable on demand. If not sooner paid, the entire Principal Balance, and all unpaid, accrued interest thereon, shall be due and payable in full on demand by Lender (“Maturity Date”).Unless otherwise agreed or required by applicable law, payments will be applied first to accrued unpaid interest, then to principal, and any remaining amount to any unpaid collection costs. The annual interest rate for this Note is computed on a 365/360 basis; that is, by applying the ratio of the annual interest rate over a year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is outstanding. Borrower will pay Lender at Lender’s address shown above or at such other place as Lender may designate in writing. 3. Late Payments.If any payment of the Principal Balance or interest on this Note or other sum due hereunder or under the Other Loan Documents (defined below) is not paid within fifteen (15) days of when due, the Applicable Interest Rate shall increase to the greater of: (a) six percent (6%) in excess of the “prime rate” announced in the Western Edition of the Wall Street Journal under “Money Rates,” as it may change from time to time, and (b) the then Applicable Interest Rate (the “Default Rate”). 4. Pre Payment. Borrower agrees that all loan fees and other prepaid finance charges are earned fully as of the date of the loan and will not be subject to refund upon early payment (whether voluntary or as a result of default), except as otherwise required by law.Except for the foregoing, Borrower may pay without penalty all or a portion of the amount owed earlier than it is due. Early payments will not, unless agreed to by Lender in writing, relieve Borrower of Borrower’s obligation to continue to make payments as required in this Promissory Note. Rather, early payments will reduce the Principal Balance due.Borrower agrees not to send Lender payments marked “paid in full,” “without recourse,” or similar language.If Borrower sends such a payment, Lender may accept it without losing any of Lender’s rights under this Note, and Borrower will remain obligated to pay any further amount owed to Lender. 5. Interest after Default. Upon default, including failure to pay upon final maturity, Lender, at its option, may, if permitted under applicable law, increase the Applicable Interest Rate on this Note to the Default Rate.The Default Rate will not exceed the maximum rate permitted by applicable law.Notwithstanding any provision contained herein to the contrary, or in any instrument securing or referring to this Note, the total liability of the Borrower for payments in the nature of interest hereunder or thereunder shall not exceed interest at the maximum rate permitted by the laws of the State of Utah, if any, and any amount paid as interest in excess of said maximum rate shall not be deemed to be a payment of interest, but shall be applied to the reduction of the Principal Balance owing hereunder or, at Lender’s option, be refunded to the Borrower. 6. Security.This Note may at Lender’s option be secured by a first Deed of Trust and Security Agreement (herein called the First Deed of Trust) encumbering certain real property identified in the First Deed of Trust.This Note may also at Lender’s option be secured by the following instruments, together with all other documents (collectively referred to herein as the Other Loan Documents): Assignment of Leases and Rents, Security Agreement,UCC-1 Financing Statement, Environmental Indemnity Agreement,Loan Agreement, Collateral Assignment of Agreements, Licenses and Permits, and any other collateral documents deemed necessary or advisable by Lender in his sole discretion, each in form satisfactory to Lender, duly executed by Borrower. 7. Default.Each of the following shall constitute an event of default (Event of Default) under this Note: a. Payment Default.Borrower fails to make any payment when due under this Note. b. Other Defaults.Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained in this Note, the Loan Agreement, or in any of the related documents, or to comply with or to perform any term, obligation, covenant or condition contained in any other agreement or promissory note between Lender and Borrower. c. Default in Favor of Third Parties. Borrower or any Grantor defaults under any loan, extension of credit, security agreement, purchase or sales agreement, or any other agreement, in favor of any other creditor or person that may materially affect any of Borrower’s property or Borrower’s ability to repay this Note or perform Borrower’s obligations under this Note or any of the related documents. d. False Statements.Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower’s behalf under this Note or the related documents is false or misleading in any material respect, either now or at the time made or furnished or becomes false or misleading at any time thereafter. e. Death or Insolvency.
